In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00160-CR
     ___________________________

 EX PARTE FRANKLIN ROBERT ELKINS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
 Trial Court No. C-2-W012030-0842389-E


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Franklin Robert Elkins attempts to appeal from the trial court’s “Order

Adopting Actions of Magistrate and Order of Transmittal” adopting and ratifying a

magistrate judge’s recommendation that Elkins’s pro se Article 11.07 application for

writ of habeas corpus—seeking postconviction relief from his May 26, 2004 felony

conviction for intoxication manslaughter—be dismissed. See Tex. Code Crim. Proc.

Ann. art. 11.07. See generally Elkins v. State, No. 2-04-243-CR, 2005 WL 3082226, at

*1 (Tex. App.—Fort Worth Nov. 17, 2005, pet. ref’d) (mem. op., not designated for

publication) (affirming Elkins’s intoxication-manslaughter conviction).

      We lack jurisdiction over matters related to postconviction relief from an

otherwise final felony conviction; exclusive jurisdiction over those matters is in the

Texas Court of Criminal Appeals. See Ater v. Eighth Ct. of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (orig. proceeding); see also Tex. Code Crim. Proc. Ann. art.

11.07; Bd. of Pardons & Paroles ex rel. Keene v. Ct. of Appeals for the Eighth Dist.,

910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding). We thus notified

Elkins by letter of our concern that we lack jurisdiction over this appeal. We warned

him that we could dismiss this appeal for want of jurisdiction unless he or any party

wanting to continue the appeal filed a response within 10 days showing grounds for

continuing the appeal. See Tex. R. App. P. 43.2(f), 44.3. Elkins filed a response, but it

does not show grounds for continuing the appeal.



                                           2
       Because we lack jurisdiction to consider Elkins’s appeal, we dismiss it for want

of jurisdiction. See Tex. R. App. P. 43.2(f).




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 10, 2022




                                                3